MEMORANDUM **
Francisco B oíanos and his family, natives and citizens of Mexico, petition for review of the Board of Immigration Ap*507peals’ (“BIA”) orders denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional claims in immigration proceedings. Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny the petition for review.
Petitioners’ only contention, that the “stop-time” provision, 8 U.S.C. § 1229b(d)(l), is unconstitutional, is foreclosed by Ram, 243 F.3d at 517-18 (observing that the statute does not authorize post-charge accumulation of time toward the physical presence requirement and rejecting equal protection and due process challenges to the “stop-time” rule). We are not persuaded by petitioners’ contention that INS v. St Cyr, 533 U.S. 289, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001), requires a different result. Cf. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599-602 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.